WECHSLER, Judge (specially concurring). {35} I concur with the majority in affirming the district court’s order suppressing the evidence obtained by the mall security guards. I do not, however, concur in much of the majority’s analysis in reaching the conclusion that the security guards’ activity was subject to the Fourth Amendment. {36} In analyzing the issue of whether the activity of the security guards was subject to the Fourth Amendment, the majority properly determines that the security guards were acting as instruments or agents of the government when seizing and searching Defendant. In reaching that conclusion, the majority relies on three independent grounds: that the security guards exceeded their private duties or authorization using the test applied in Murillo; that the security guards were performing public, police functions under the totality of circumstances; and that the security guards acted as instruments or agents of the APD officers. {37} I would simply rely on the third ground because it is supported by our analysis in prior opinions and does not require an unnecessary extension of our case law. We have recognized in both Murillo and State v. Hernandez, 116 N.M. 562, 565, 865 P.2d 1206, 1209 (Ct.App.1993), a case, in contrast to Murillo, involving a private security guard who was not also a commissioned law enforcement officer, that a private security guard’s actions may constitute governmental action if the guard is “acting as a government agent or instrument.” The majority’s third ground correctly decides this case on this basis. We need say nothing more. See Gabaldon v. Erisa Mortgage Co., 1997-NMCA-120, ¶ 3, 124 N.M. 296, 949 P.2d 1193 (stating this Court’s “general desire to decide cases on narrow rather than broad grounds”), rev’d in part on other grounds, 1999-NMSC-039, 128 N.M. 84, 990 P.2d 197.